DETAILED ACTION
	This Office action is responsive to the following communication received:
	12/29/2020 – Application papers received. Including IDS and Power of Attorney;
	03/23/2021 – Declaration;
	04/05/2021 – Preliminary Amendment;
	04/20/2021 – IDS;
	03/10/2022 – IDS;
	07/18/2022 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	This application is a CIP of 17/124,134 12/16/2020.
Drawings
The drawings were received on 12/29/2020.  These drawings are acceptable.
Status of Claims
	Claims 1-12, 15-16, 19-20, 22 and 24-27 remain pending.

	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 15-16, 19-20, 22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 42 and 43, the phrase “standard golf ball” (emphasis added) is indefinite.  What may be considered “standard” today may in fact not be the same standard used in the future, thereby clouding the scope of the claims.  Moreover, no specific definition has been associated with this phrase and thus it is impossible to understand what exactly a “standard golf ball” means. 
As to claims 2-12, 15-16, 19-20, 22 and 24-27, these claims share the indefiniteness of claim 1.
Also, and more specific to claim 12, lines 5 and 6, “preferred impact zone” (emphasis added) is indefinite. The term “preferred” is subjective and renders the scope of the claim as uncertain, since no specific definition has been associated with the phrase “the preferred impact zone”. 
Also, and more specific to claim 15, lines 2, 3 and 8, here again, the phrase “preferred impact zone” is indefinite.  See the explanation under claim 12, above.
Also, and more specific to claim 16, line 2, here again, the phrase “preferred impact zone” is indefinite.  See the explanation under claim 12, above.
Also, and more specific to claim 19, lines 3 and 7, here again, the phrase “preferred impact zone” is indefinite.  See the explanation under claim 12, above.
Also, and more specific to claim 20, lines 2, 4, 6 and 7, here again, the phrase “preferred impact zone” is indefinite.  See the explanation under claim 12, above.
/
/
/
Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of copending United States Application Serial No. 17/224,026 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting - Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 53-54, 56-57, 59-60, 62, 64-65, 69-70, 76, 95, 98-100, 104, 108 and 110-112 of copending United States Application Serial No. 17/224,026.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not yet in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending ‘026 application are more specific than the instant claims and therefore encompass the limitations of the instant claims.  For example, the claims of the copending ‘026 application further require specific CT values at club head configurations taking into account more than 1,500 impacts, more than 2,000 impacts, more than 2,500 impacts and more than 3,000 impacts (e.g., claims 53, 54, 56 and 57 of the copending ‘026 application).  In addition, the claims of the copending ‘026 application further require a bulge radius and a roll radius (e.g., claim 104 of the copending ‘026 application) as well as a delta-1 value and a first crown height, a second crown height and a maximum crown height (e.g., claim 104 of the copending ‘026 application) and further require details of a cast cup and a ring joined to the cast cup via a joint (e.g., claim 112 of the copending ‘026 application). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending United States Application Serial No. 17/228,511.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not yet in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending ‘511 application are, on one hand, more specific than the instant claims and therefore encompass the limitations of the instant claims.  For example, the claims of the copending ‘511 application further a skirt portion, positioning around a periphery of the golf club head between the sole portion and the crown portion.  On the other hand, the claims of the ‘511 copending application lack the “before the strike face impacts a golf ball, the CT of the strike face, at the geometric center of the strike face, has an initial CT value of at least 244 microseconds”, with the claims of the copending ‘511 application instead requiring an initial CT value of at least 235 microseconds.  Such a difference between the instant claim 1 and the claims of the copending ‘511 application is seen as an obvious design variation to influence the performance of the striking face upon impact with a golf ball.  Variations in the CT value would have been attainable through routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
    Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications listed herein below. While no double patenting rejections based on the applications listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the copending applications listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the copending applications listed here conflict, or do not conflict, with the claims of the instant application.
United States Application Serial Nos:  17/124134; 17/389167; 17/505511; 17/560054; 17/564077; and 17/691649. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	/
/
/
Claims 1-2, 5-7, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US PUBS 2019/0201754) in view of Galloway (USPN 6,390,933). 
As to claim 1, Hoffman shows a driver-type golf club head (100), comprising: a forward portion (112), comprising a strike face (143); a rearward portion (118), opposite the forward portion (112); a crown portion (119); a sole portion (117), opposite the crown portion (119); a heel portion (116); a toe portion (114), opposite the heel portion (116); a hollow interior region (FIG. 3) defined by the forward portion (112), the rearward portion (118), the crown portion (119), the sole portion (117), the heel portion (116), and the toe portion (114); at least one of a crown opening, formed in the crown portion, or a sole opening, formed in the sole portion, each one of the crown opening and the sole opening is open to the hollow interior region; and an insert covering each one of the at least one crown opening, to form part of the crown portion, and the sole opening, to form part of the sole portion (i.e., paragraph [0161] describes the availability of a crown and/or sole opening with inserts provided in each opening); the insert is made of a non-metal material having a density between about 1 g/cm3 and about 2 g/cm3 (i.e., paragraph [0163]);  wherein the strike face is void of through-apertures open to the hollow interior region (i.e., FIG. 9 clearly shows striking plate 142 as a solid plate, without any holes there through); a volume of the driver-type golf club head is between 350 cm2 and 500 cm2 (i.e., paragraph [0008]; the golf club head has a center-of-gravity (CG) with an x-axis coordinate, on an x-axis of a head center face origin coordinate system of the golf club head, between -7 mm and 7 mm and a y-axis coordinate, on a y-axis of the head center face origin coordinate system of the golf club head, between 25 mm and 50 mm, and a z-axis coordinate, on a z-axis of the head center face origin coordinate system of the golf club head, less than 2 mm (i.e., paragraph [0139] discusses the x-axis, y-axis and z-axis coordinates); the strike face of the forward portion has a central region, defined by a 40 mm by 20 mm rectangular area centered on a geometric center of the strike face and elongated in a heel-to-toe direction (i.e., Abstract and paragraphs [0008] and [0050]); a summation of a moment of inertia of the golf club head about a z-axis of a head center-of-gravity coordinate system (Izz) and a moment of inertia of the golf club head about an x-axis of the head center-of-gravity coordinate system (Ixx) is between about 740 kg-mm2 and about 1,100 kg-mm2 (i.e., paragraph [0138]); a characteristic time (CT) of the strike face, within the central region, is no more than 257 microseconds; before the strike face impacts a golf ball, the CT of the strike face, at the geometric center of the strike face, has an initial CT value of at least 244 microseconds (i.e., Abstract and paragraphs [0008], [0036] and [0050]).  
Hoffman lacks an explicit disclosure of “the driver-type golf club head is configured such that after 500 impacts of a standard golf ball at the geometric center of the strike face, where at each impact the standard golf ball has a velocity of 52 meters per second, the CT of the strike face at any point within the central region is less than 256 microseconds and the CT at the geometric center of the strike face is no more than five microseconds different than the initial CT value”.   Galloway shows it to be old in the art to subject a golf club head to more than 500 impacts from a golf ball travelling 110 mph and impacting the center of the striking plate, with Galloway making provisions to also check and evaluate the COR and face thickness (i.e., col. 11, line 34-61 in Galloway).  Here, Galloway uses repeated impacts to test the durability of the club head and inspect for failures.  With the teachings in Galloway, it is clear that one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to subject the club head of Hoffman to more than 500 impacts from a golf ball in order to evaluate the characteristics and performance of the striking plate.  Of additional interest is the disclosure in Hoffman at paragraph [0042], noting the lower value threshold for CT and that the standard deviation in CT value is between one microsecond and four microseconds, as explained in paragraph [0244]. 
	As to claim 2, Hoffman shows the strike face (143), the forward portion (112), at least part of the crown portion (119), at least part of the sole portion (117), at least part of the heel portion (116), and at least part of the toe portion (114) forming a one-piece monolithic construction (i.e., paragraph [0141]) and are made of the same material (i.e., paragraph [0142]); a minimum thickness of the forward portion at the strike face is between 1.5 mm and 2.5 mm; a maximum thickness of the forward portion at the strike face is less than 3.7 mm (i.e., paragraph [0142] sets forth maximum and minimum thickness values for the strike face); and an interior surface of the forward portion, opposite the strike face, is not chemically etched and has an alpha case thickness of no more than 0.30 mm (i.e., paragraphs [0166] and [0167]). 
	As to claim 5, Hoffman shows a body that defines the forward portion, other than the strike plate, wherein: the plate opening is formed in the body; and the strike plate is one of welded, bonded, or brazed to the body.  See paragraphs [0017], [0040] and [0199]. 
	As to claim 6, in Hoffman, the forward portion further comprises a strike plate that defines the strike face; the forward portion comprises a plate opening; the strike plate encloses the plate opening; and the strike plate is made of a non-metal material having a density between 1 g/cm3 and 2 g/cm3.  See paragraph [0163]. 
	As to claim 7, Hoffman shows a body that defines the forward portion, other than the strike plate, wherein: the plate opening is formed in the body; and the strike plate is adhered to the body.  The strike plate (143) is part of the face portion (142) that is held within a face opening.  See paragraph [0162]. 
	As to claim 12, a maximum thickness of the strike plate, within a preferred impact zone, is between 4.3 mm and 5.15 mm; and the preferred impact zone is centered at a geometric center of the strike face; and the preferred impact zone has an ovular shape with a height of between 17 mm and 45 mm, in a crown-to-sole direction, and a length of between 28 mm and 65 mm, in a heel-to-toe direction.  See paragraph [0142] detailing the strike plate thickness.  As for the “preferred impact zone”, no specific definition or meaning is associated with what is meant by “preferred”. As such, the claimed ovular shape is considered to be an obvious variation over the shape of the impact zone depicted in FIG. 30 and FIG. 46 of Hoffman.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	As to claims 15, 16 and 20, although Hoffman does not disclose the exact thickness at the toe edge region (claim 15), nor the area of the preferred impact zone (claim 16) nor the specific, claimed thickness outside the preferred impact zone (claim 20), reference is again made to paragraph [0142] as well as paragraphs [0143], [0144] and [0159] through [0159] in Hoffman, in which the collective teachings of these paragraphs would have provided the skilled artisan with the motivation to manipulate the thickness of the regions of the striking plate to alter the characteristic time and coefficient or restitution across the strike plate.  The specific, claimed  thicknesses would have been attainable through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 19, Hoffman does provide for a variable thickness strike plate, but does not explicitly disclose the ovular shape and dimensions of the preferred impact zone.  See  paragraph [0142] detailing the strike plate thickness.  As for the “preferred impact zone”, no specific definition or meaning is associated with what is meant by “preferred”. As such, the claimed ovular shape is considered to be an obvious variation over the shape of the impact zone depicted in FIG. 30 and FIG. 46 of Hoffman.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
/
/
/
/
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US PUBS 2019/0201754) in view of Galloway (USPN 6,390,933) and further in view of Larson (US PUBS 2015/0367206).  Hoffman in view of Galloway has been discussed above.  Hoffman, as modified by Galloway, lacks “the first alloy having a first ultimate tensile strength; the forward portion, other than the strike plate, is made of a second alloy of the metallic material, the second alloy having a second ultimate tensile strength that is less than the first ultimate tensile strength by at least 10%; the first ultimate tensile strength is at least 1,000 MPa” (claim 3) and further lacks “the first ultimate tensile strength is at least 1,100 MPa” (claim 4).  Larson teaches that each of the face plate and the club head body may be fabricated from a distinct titanium material having a diverse ultimate tensile strength (i.e, paragraph [0277]).  Larson provides a specific example in which the strike plate may include an ultimate tensile strength of 1055 MPa while the body may include an ultimate tensile strength of 820 MPa; thus the first alloy (of the strike plate) having a first ultimate tensile strength; the forward portion (of the body), other than the strike plate, being made of a second alloy of the metallic material, the second alloy having a second ultimate tensile strength that is less than the first ultimate tensile strength by at least 10%, with the first ultimate tensile strength is at least 1,000 MPa.  Larson also indicates that altering the titanium material essentially can result in an even higher ultimate tensile strength.  Thus, achieving the claimed 1,100 MPa ultimate tensile strength would have been realized through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of the teachings in Larson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Hoffman by constructing the strike plate and club head body forward portion, other than the strike plate, from materials having diverse ultimate tensile strengths and to incorporate a low alpha case thickness as part of the strike face, the motivation being to enhance the durability of the club head and to enhance the overall club head performance.  Last, as to the claimed “a minimum thickness of the strike plate is between 1.5 mm and 2.5 mm; a maximum thickness of the strike plate is less than 3.7 mm and an interior surface of the strike plate, opposite the strike face, is not chemically etched and has an alpha case thickness of no more than 0.30 mm”, note that paragraph [0142] in Hoffman sets forth maximum and minimum thickness values for the strike face, and further wherein Hoffman discloses an interior surface of the forward portion, opposite the strike face, is not chemically etched and has an alpha case thickness of no more than 0.30 mm (i.e., paragraphs [0166] and [0167] in Hoffman). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US PUBS 2019/0201754) in view of Galloway (USPN 6,390 933) and Chao (US PUBS 2010/0178996).  
Hoffman in view of Galloway has been discussed above.  Note, Hoffman does state that the strike plate may comprise non-metal material (i.e., paragraph [0163]).  However, neither Hoffman nor Hoffman, as modified by Galloway, teaches that the strike plate includes a fiber-reinforced polymer (claim 8) or a plurality of plies; each one of the plies is made of the non-metal material (claim 9).  Here, Chao shows it to be old in the art to construct a strike plate with non-metal material, including pre-peg composite plies (i.e., paragraph [0055]).  The non-metal material used by Chou facilitates the manufacturing process of injection molding and provides a lightweight and durable strike plate.  In view of the publication to Chou, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hoffman by using non-metal material that comprises a plurality of plies of fiber-reinforced polymer, the motivation being to reduce weight at the front of the club head and improve club head performance.  Finally, note that the strike plate in Hoffman has a variable thickness.  See FIGS. 55-59 and paragraphs [0142] and [0149] in Hoffman detailing a variable thickness strike plate. 
/
/
Claims 10-11, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US PUBS 2019/0201754) in view of Galloway (USPN 6,390,933) and Chao (USPN 9,278,267). 
Hoffman in view of Galloway has been discussed, above.  Hoffman, as modified by Galloway, lacks the claimed features with respect to the combination of a strike plate and a cover (claims 10-11) and the claimed features of parameters of the adhesive bonding used to secure the strike plate to a corresponding ledge structure on the main club head body (claims 22, 24-27).   Chao is cited to show the commonness of providing a cover and strike plate combination, with the strike plate adhesively mated to a main club head ledge component.  The features obviated by Chao with respect to each of claims 10-11, 22 and 24-27 are outlined here:
As to claim 10, Chao obviates the strike plate (216) comprising a base portion (224) and a cover (218) applied onto the base portion (224); the cover (218) defines the strike face (i.e., see FIG. 2); the base portion (224) is made of a fiber-reinforced polymer (i.e., col. 6, lines 55-56; see claims 2 and 6 of Chao); and the cover is made of a fiber-less polymer (i.e., col. 6, line 59). 
As to claim 11, Chao obviates a body that defines the forward portion (FIG. 2), other than the strike plate, wherein the plate opening is formed in the body (i.e., support structure 229 forms a plate opening); the strike plate (216) is adhered to the body; the fiber-less polymer comprises polyurethane; the cover comprises grooves (i.e., grooves 220; FIG. 2); and a surface roughness of the cover is greater than a surface roughness of the body (i.e., Chao incorporates USPN 7,140,974 by reference thereto and as such, the ‘974 patent details that the composite face plate may be provided with a given surface roughness; and with no surface roughness disclosed for the body, one may conclude that the surface roughness of the cover is greater than a surface roughness of the body). 
As to claim 22, Chao obviates the forward portion further comprises a plate-opening recessed ledge that defines the plate opening; the strike plate is seatably engaged with the plate-opening recessed ledge of the forward portion; and the strike plate is adhesively bonded to the plate-opening recessed ledge.  See col. 6,lines 48-54. 
As to claim 24, Chao obviates the plate-opening recessed ledge (546) defines a bonding surface to which the strike plate (552) is adhesively bonded; and a surface area of the bonding surface adhesively bonded to the strike plate (552) is between 850 mm2 and 1,800 mm2.  Here, FIGS. 5E and 5F show a cross-section of the bonding surface between the strike plate and the recessed ledge (546).  While the specific, claimed surface area is not explicitly disclosed by Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide an adequate surface area (mm2) to ensure proper adhesion between the mating surface of the strike plate and the bonding surface of the recessed ledge. 
As to claim 25, Chao obviates the plate-opening recessed ledge defines a bonding surface to which the strike plate is adhesively bonded.  See FIGS. 5E and 5F and col. 9, line 55 through col. 10, line 2.  While the exact limitation of “a ratio of a surface area of the bonding surface adhesively bonded to the strike plate to a total surface area of an interior surface of the strike plate, opposite the strike face, is between 0.21 and 0.45”, is not explicitly disclosed, one of ordinary skill in the art and before the effective filing date of the claimed invention would have been able to recognize a suitable ratio between a surface area of the bonding surface adhesively bonded to the strike plate to a total surface area of an interior surface of the strike plate, opposite the strike face such that the strike plate remains in place.  Looking at FIG. 2 and FIGS. 5E and 5F, one can see that clearly less than 50% of the interior surface of the strike plate and more likely greater than 20% of the interior surface of the strike plate remains in contact with the recessed ledge through an adhesive.  The exact amount in terms of a ratio would have been attainable through routine experimentation.  In re Aller; 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 26, Chao obviates the strike plate is adhesively bonded to the plate-opening recessed ledge with a layer of adhesive; the forward portion further comprises a sidewall angled relative to the plate-opening recessed ledge and defining a radially outer periphery of the plate-opening recessed ledge away from a center of the plate opening; the layer of adhesive is interposed between the plate-opening recessed ledge and the strike plate and interposed between the sidewall and the strike plate; a thickness of the layer of adhesive between the plate-opening recessed ledge and the strike plate is between 0.25 mm and 0.45 mm; and a thickness of the layer of adhesive between the sidewall and the strike plate is between 0.15 mm and 0.25 mm.  See col. 9, line 55 through col. 10, line 2. 
As to claim 27, Chao obviates the strike plate is adhesively bonded to the plate-opening recessed ledge with a layer of adhesive; the forward portion further comprises a sidewall angled relative to the plate-opening recessed ledge and defining a radially outer periphery of the plate-opening recessed ledge away from a center of the plate opening; the layer of adhesive is interposed between the plate-opening recessed ledge and the strike plate and interposed between the sidewall and the strike plate; and a thickness of the layer of adhesive between the plate-opening recessed ledge and the strike plate is greater than a thickness of the layer of adhesive between the sidewall and the strike plate.  Again, see col. 9, line 55 through col. 10, line 2, wherein Chao discloses that a thickness of the layer of adhesive between the plate-opening recessed ledge and the strike plate is between 0.25 mm and 0.45 mm; and a thickness of the layer of adhesive between the sidewall and the strike plate is between 0.15 mm and 0.25 mm.  
In view of the further teachings by Chao with respect to the cover, the strike plate, and the adhesive bonding of the strike plate to a recessed ledge, as explained above with respect to claims 10-11, 22 and 24-27, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Hoffman by providing a combination of a strike plate and a cover for improved performance of the ball striking plate and to use adhesive bonding to secure the strike plate to a corresponding ledge structure on the main club head body so that the strike plate remains in place. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711